2015 SEP Iit Ad £2'




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


In the Matter of the Detention of                No. 72108-9-1


A.C.P.                                           DIVISION ONE


                                                 UNPUBLISHED OPINION


                                                 FILED: September 14, 2015

         Leach, J. — The State appeals the trial court's dismissal of a 14-day

involuntary treatment petition for A.C.P. because a mental health professional did

not examine A.C.P. within three hours, as required by RCW 71.05.153. After the

parties submitted briefing to this court, the legislature amended this statute to

provide that dismissal of a commitment petition is not an appropriate remedy for

violations of the statute's time requirements, except where the treating facility

staff or mental health professional totally disregard the requirements. As a result,

this moot case no longer presents any issue of substantial importance.          We

dismiss it.


                                      FACTS


         Police detained A.C.P. on May 3, 2014, and brought him to Harborview

Medical Center's emergency room. No mental health professional evaluated him

within three hours, as required by statute. A.C.P. moved to dismiss the State's

petition for A.C.P.'s involuntary commitment because of Harborview's failure to
NO. 72108-9-1/2




comply with the time requirements of RCW 71.05.153. The trial court decided

that Harborview's violation of these time requirements required dismissal of the

State's petition.

                                STANDARD OF REVIEW


         This court does not review moot issues on appeal if the court cannot

provide effective relief unless the appeal involves matters of continuing and

substantial public interest.1

                                     ANALYSIS


         The State agrees that this case is moot. The 14-day detention period it

requested expired long ago.        The legislature's recent amendment of RCW

71.05.1532 resolves the legal issue it presented, the appropriate remedy for

violation of a statutory deadline for evaluation or a commitment decision. The

State now asks that we decide if Harborview totally disregarded the time

requirements of RCW 71.05.153.        It asserts that this will provide guidance in

future cases applying the new statutory test for dismissal.

         The trial court made no findings on the factual issue the State claims we

should review. This court does not weigh evidence presented below and make




         1 State v. Hunlev, 175 Wash. 2d 901, 907-08, 287 P.3d 584 (2012).
         2 Engrossed Second Substitute S.B. 5649, 64th Leg., Reg. Sess. (Wash.
2015).
                                         -2-
NO. 72108-9-1/3




findings.3 We decline to issue an advisory opinion on the particular facts of this

case on an issue not ripe for review.4

                                  CONCLUSION


       Because this case does not meet the criteria for review in a moot case, we

dismiss it.




WE CONCUR:




                                             JA £ e<4 /v*> 6—j ^ tO K




       3 Bale v. Allison, 173 Wash. App. 435, 458, 294 P.3d 789 (2013) (quoting
Quinn v. Cherry Lane Auto Plaza, Inc., 153 Wash. App. 710, 717, 225 P.3d 266
(2009)).
       4 To-Ro Trade Shows v. Collins, 144 Wash. 2d 403, 416, 27 P.3d 1149
(2001).